OPINION — AG — SHOULD THE LEGISLATURE SET A MINIMUM SALARY SCHEDULE SUCH AS THAT CONTAINED IN SENATE BILL NO. 48 AND NOT APPROPRIATE SUFFICIENT FUNDS FOR A FULL TERM OF 180 DAYS, THE SALARY OF TEACHERS WOULD NOT BE REDUCED, BUT THE LENGTH OF TERM WOULD BE SHORTENED TO LESS THAN 180 DAYS. THE EFFECT OF REDUCING THE NUMBER OF DAYS IN THE TERM WOULD BE REDUCE THE NUMBER OF DAYS THE TEACHER WOULD BE ENTITLED TO HER MINIMUM SALARY. IF FUNDS APPROPRIATED WILL SUFFICE FOR ONLY 170 DAYS, THE TEACHER'S SALARY WOULD BE REDUCED PROPORTIONATELY THOUGH SHE WOULD STILL BE RECEIVING HER MINIMUM PROGRAM SALARY FOR THE DAYS TAUGHT. THEREFORE, SECTION 18-4(E) WOULD NOT APPLY TO A SCHOOL DISTRICT PAYING THE MINIMUM SALARY SCHEDULE FOR THE LENGTH OF THE TERM EVEN THROUGH THE TERM WAS SHORTENED BECAUSE OF INSUFFICIENT APPROPRIATION. FURTHERMORE, IF THE LENGTH OF THE TERM IS REDUCED BECAUSE OF INSUFFICIENT APPROPRIATION A SCHOOL DISTRICT WOULD NOT BE LIABLE, UNDER THE PROVISIONS OF SECTION 18-4(6), SUPRA, OR SECTION 7 OF SENATE BILL NO. 48, FOR THE MINIMUM PROGRAM SALARY TO WHICH THE TEACHER WOULD HAVE BEEN ENTITLED HAD SUCH TEACHER TAUGHT THE FULL TERM OF 180 DAYS, AND THIS IS TRUE EVEN THOUGH HER CONTRACT CALLS FOR AS MUCH OR MORE THAN THE MINIMUM PROGRAM SALARY. CITE: 70 O.S. 1961, 18-4(E) [70-18-4], 70 O.S. 1961, 18-4(6) [70-18-4] (W. J. MONROE)